UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

KEVIN JACKSON, : Case No. 3:18-cv-159
Plaintiff, : District Judge Walter H. Rice

: Magistrate Judge Sharon L. Ovington
vs. :

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION,

Defendant.

 

DECISION AND ENTRY

 

This case is before the Court on the parties’ Joint Stipulation for an Award of
Attorney Fees under the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412. (Doc.
#19). Specifically, the parties stipulate to an award to Plaintiff of attorney fees in the
amount of $3,700.00 in full satisfaction and settlement of any and all claims Plaintiff
may have under the EAJA in the above case. The award of attorney fees will satisfy
all of Plaintiff's claims for fees, costs, and expenses under 28 U.S.C. § 2412 in this
case. Any fees paid belong to Plaintiff, and not his attorney, and can be offset to
satisfy pre-existing debt that Plaintiff owes the United States under Astrue v. Ratliff,

560 U.S. 586 (2010).

After the Court enters this award, if counsel for the parties can verify that
Plaintiff owes no pre-existing debt subject to offset, Defendant agrees to direct that the

award be made payable to Plaintiff's attorney pursuant to the EAJA assignment duly
signed by Plaintiff and counsel.
IT IS THEREFORE ORDERED THAT:

1. The Parties’ Joint Stipulation for an Award of Attorney Fees
under the Equal Access to Justice Act (Doc. #19) is accepted
and Defendant shall pay Plaintiff's attorney fees, costs, and
expenses in the total amount of $3,700.00;

ee Counsel for the parties shall verify, within thirty days of this
Decision and Entry, whether or not Plaintiff owes a pre-
existing debt to the United States subject to offset. If no such
pre-existing debt exists, Defendant shall pay the EAJA award
directly to Plaintiff's counsel pursuant to the EAJA assignment
signed by Plaintiff and counsel; and

3. The case remains terminated on the docket of this Court.
IT IS SO ORDERED.
MePONJ Lb. Wve.

 

Walter H. Rice
United States District Judge
